817 F.2d 104
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Raymond KILGORE, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 87-3115.
United States Court of Appeals, Sixth Circuit.
May 5, 1987.

1
Before KRUPANSKY and GUY, Circuit Judges, and GILMORE, District Judge.*

ORDER

2
Respondent moves to dismiss this appeal as untimely filed.  Petitioner has responded thereto.


3
On July 31, 1986, an order was entered by the Benefits Review Board of the United States Department of Labor affirming a decision of the administrative law judge which denied black lung benefits to petitioner.  Pursuant to 30 U.S.C. Sec. 932(a) and 33 U.S.C. Sec. 921(c), petitioner's petition for review was due to have been filed in this court within sixty days, i.e., September 29, 1986.


4
The petition filed on February 9, 1987, was 133 days late.  Thus, this court is without jurisdiction to entertain the petition for review.   Pittston Stevedoring Corp. v. Dellaventura, 544 F.2d 35, 43-44 (2d Cir.1976), aff'd. sub nom, Northeast Marine Terminal Co., Inc. v. Caputo, 432 U.S. 249 (1977);  See also Bevins v. Director, Office of Workers' Compensation, 683 F.2d 139, 142 (6th Cir.1982).  Additionally, this court is without jurisdiction to enlarge the time for filing the petition for review.  Rules 15(a) and 26(b), Federal Rules of Appellate Procedure.


5
Accordingly, it is ORDERED that the motion to dismiss be and hereby is granted and the petition for review dismissed.



*
 Honorable Horace W. Gilmore, United States District Judge for the Eastern District of Michigan, sitting by designation